DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 6/17/2022, which has been entered and made of record. Claims 1, 3, 8, 9, 18, 19, 21, 22 have been amended. Claims 7, 11-17 are cancelled. Claims 1-6, 8-10, 18-22 are pending in the application.
Objection to claim 18 for minor informalities is withdrawn in view of amendment made to this claim.
Rejections of claims 21-22 under 35 U.S.C. 101 are withdrawn in view of the amendment made to these claims by adding the term “non-transitory” in the claim limitations.
Terminal Disclaimer
Terminal disclaimer to obviate the Double Patenting Rejection over the Patent US 11210849 has been received and approved on 6/4/2022. The double patenting rejection made in the Office Action of 3/17/2022 is hereby withdrawn.
Allowable Subject Matter
Claims 1-6, 8-10, 18-22 (renumbered as 1-14) are allowed.
The following is the examiner’s statement of reasons for allowance:
Applicant has rewritten previously objected claim 7 containing allowable subject matter, in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, none of the prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation of method further comprising,
computing a set of first geometric structures corresponding to the set of interlacing strand spines, determining a set of flyaway tubes comprising a set of second geometric structures surrounding the set of first geometric structures; and generating flyaway fibers based on the set of flyaway tubes.
For detailed reasons of allowance of claim 1, please refer to the Office Action of 3/17/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619